Stallcup, C.
The case is submitted upon the question, Is the town liable for that it had granted leave to the Sunshine Mining Company to build a flume in the street? The decision in the case of City of Denver v. Bayer, 7 Colo. 113, is decisive that the town is not liable.
Judgment should be reversed and the case remanded, with directions to the county court to dismiss the action.
Macon and Bising, CO., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the cause is reversed and remanded, with directions to the court below to dismiss the action.

Reversed.